NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

              FRANCISCO MARTINEZ MEDINA, Petitioner.

                         No. 1 CA-CR 13-0855 PRPC
                               FILED 5-5-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2005-110155-001
                The Honorable A. Craig Blakey II, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent


Francisco Martinez Medina, Florence
Petitioner
                            STATE v. MEDINA
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Andrew W. Gould and Judge Peter B. Swann joined.



H O W E, Judge:

¶1           Petitioner Francisco Martinez Medina petitions this Court for
review from the dismissal of his notice of post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2             Medina pled guilty to sexual conduct with a minor, attempted
sexual conduct with a minor and attempted molestation of a child in 2005.
The trial court sentenced Medina to twenty years’ imprisonment for sexual
conduct with a minor and placed him on lifetime probation for the
remaining counts. Medina did not file a timely petition for post-conviction
relief of-right, but waited nearly eight years to file his first notice of post-
conviction relief. The trial court summarily dismissed the notice and
Medina now seeks review. We have jurisdiction pursuant to Arizona Rule
of Criminal Procedure 32.9(c).

¶3             We deny relief because the petition for review does not
present any colorable claims for relief. Medina simply argues the trial court
must provide him a copy of his file so Medina can review the file and raise
unidentified claims in a future petition for post-conviction relief. This is not
a cognizable claim under Rule 32.1. While Medina vaguely suggests that
one or more of his sentences may be “illegal,” he does not identify the
sentence(s) at issue, does not explain why any sentence might be illegal nor
why he did not present this claim in a timely petition for post-conviction
relief of-right eight years ago.




                                       2
                 STATE v. MEDINA
                 Decision of the Court

¶4   We grant review and deny relief.




                        :ama




                           3